SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1167
CA 12-00472
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


NOUREEN ZAHID CHOHAN,
PLAINTIFF-APPELLANT-RESPONDENT,

                      V                                          ORDER

ZAHID MUNIR CHOHAN,
DEFENDANT-RESPONDENT-APPELLANT.


BRIAN R. WELSH, PLLC, WILLIAMSVILLE (BRIAN R. WELSH OF COUNSEL), FOR
PLAINTIFF-APPELLANT-RESPONDENT.

PALMER, MURPHY & TRIPI, BUFFALO (THOMAS A. PALMER OF COUNSEL), FOR
DEFENDANT-RESPONDENT-APPELLANT.


     Appeal and cross appeal from a judgment of the Supreme Court,
Erie County (Tracey A. Bannister, J.), entered May 18, 2011 in a
divorce action. The judgment, inter alia, equitably distributed the
marital property and awarded “additional” maintenance to plaintiff.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    November 16, 2012                   Frances E. Cafarell
                                                Clerk of the Court